Citation Nr: 0937782	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  04-20 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for chronic vertigo.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1957 to March 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for bilateral hearing loss and chronic 
vertigo.  The Veteran testified before the Board in May 2007.  

In a July 2007 decision, the Board denied the Veteran's 
claims for service connection for bilateral hearing loss and 
chronic vertigo.  The Veteran appealed the Board decision to 
the United States Court of Appeals for Veterans Claims.  
Pursuant to a Joint Motion for Remand, an October 2008 Order 
of the Court remanded the claim for readjudication in 
accordance with the Joint Motion for Remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claims.  VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion 
only when it is deemed necessary to make a decision on the 
claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2008); Robinette v. Brown, 8 Vet. App. 69 (1995).  It 
appears that the Veteran has been diagnosed with bilateral 
hearing loss and vertigo, but it remains unclear whether 
those disabilities are related to his period of service.  

The Veteran contends that he suffered from ear infections and 
dizziness in service.  He also states that for 17 months 
during service, he worked as a cook in a kitchen near the 
flight line and was exposed to the noise of jets taking off 
and landing near him.  He submitted an August 2005 lay 
statement from the medic who treated him in service.  The 
medic stated that he had treated the Veteran for both ear 
problems and dizziness during the Veteran's period of active 
duty.  In order to make an accurate assessment of the 
Veteran's entitlement to service connection for his 
disabilities, it is necessary to have a medical opinion 
discussing the relationship between his disabilities and 
service based upon a thorough review of the record, 
comprehensive examination of the Veteran, and adequate 
rationale.  The Board notes that the examiner must consider 
lay statements regarding in-service occurrence of an injury.  
Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Therefore, the 
Board finds that an examination and opinion is necessary in 
order to fairly decide the merits of the Veteran's claims.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination to determine whether there 
is any relationship between any current 
bilateral hearing loss and his period 
of active service.  The examiner should 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that the 
Veteran's bilateral hearing loss is 
related to the in-service noise 
exposure, the ear problems he was 
treated for in service, or to any other 
incidents of service.  The examiner 
must consider lay statements regarding 
in-service occurrence of an injury.  
Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (examination inadequate where 
the examiner did not comment on 
Veteran's report of in-service injury 
and relied on lack of evidence in 
service medical records to provide 
negative opinion).  The rationale for 
all opinions expressed should be 
provided.  The examiner should review 
the claims folder and the examination 
report should note that review.

2.  Schedule the Veteran for a VA 
examination to determine whether there 
is any relationship between any current 
vertigo and his period of active 
service.  The examiner should provide 
an opinion as to whether it is at least 
as likely as not (50 percent 
probability or greater) that any 
current vertigo is related to ear 
problems and dizziness for which he was 
treated for in service, or to any other 
incidents of service.  The examiner 
must consider lay statements regarding 
in-service occurrence of an injury.  
Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (examination inadequate where 
the examiner did not comment on 
Veteran's report of in-service injury 
and relied on lack of evidence in 
service medical records to provide 
negative opinion).  The rationale for 
all opinions expressed should be 
provided.  The examiner should review 
the claims folder and the examination 
report should note that review.  

3.  Then, readjudicate the claims.  If 
any decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Thereafter, return 
the case to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).

_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

